Quillian, Presiding Judge,
dissenting.
Self-defense is an affirmative defense. “If an affirmative defense is raised by the evidence, including the defendants’ own statements, the trial court must present the affirmative defense to the jury as part of the case in its charge, even absent a request.” Booker v. State, 247 Ga. 74 (274 SE2d 334). The issue of self-defense was raised by the testimony of the defendant in this case and it was the only defense raised. “Where there is only one defense on which a party relies, to fail to instruct the jury as to this defense so specifically that the jury will be not only required to pass upon it, but will be able to do so intelligently under pertinent rules of law and evidence, virtually withdraws that defense, and is, in effect, to directa verdict.” Glaze v. State, 2 Ga. App. 704, 709 (58 SE 1126). The critical requirements imposed on a trial court when faced with a “sole defense” are: (1) the court must instruct fully on the issue, even without a request, and (2) must also charge all “pertinent rules of law” so that the jury can “intelligently” decide the issue. Id.
The issue of retreat was raised by the state in its cross-examination of the defendant and the jury was incapable of making an “intelligent” decision on the sole defense of “self-defense” without deciding whether the defendant was required to retreat *198before she could successfully assert self-defense. There is very little law on this issue in appellate decisions of this State. The controlling authority on this issue is found in Glover v. State, 105 Ga. 597 (31 SE 584), in which the court held that “one who is himself free from fault may, without retreating, use whatever force is necessary to protect himself from a felonious assault, even to taking the life of his assailant, and be justifiable.” (Emphasis supplied), 105 Ga. at 598. Hence, where a party is in a place where she has a right to be, as in the instant case, and her testimony shows she is without fault and is not the aggressor, she is entitled to a charge that she is not required to retreat before she would be justified in using force which is likely to cause death or great bodily harm if she reasonably believes such force is necessary to prevent death or great bodily injury to herself. See OCGA § 16-3-21 (a) (Code Ann. § 26-902).
Accordingly, I concur with the dissent, but I would also find that the jury was incapable of making an intelligent decision on the sole defense of self-defense, without a charge on whether the defendant was required to retreat before she could assert that defense — because that issue was raised by the evidence. I find no waiver because of the failure to request the charge in writing because “Code Ann. § 70-207 [now OCGA § 5-5-24] does not relieve the criminal defendant of ‘. . . the necessity of requesting instructions except in those circumstances where the omission is clearly harmful and erroneous as a matter of law in that it fails to provide the jury with the proper guidelines for determining guilt or innocence.’ ” Key v. State, 147 Ga. App. 800, 803 (10) (250 SE2d 527); accord: Hardin v. State, 141 Ga. App. 115, 117 (232 SE2d 631); Spear v. State, 230 Ga. 74 (1) (195 SE2d 397); Aldridge v. State, 236 Ga. 773, 776 (225 SE2d 421). Clearly, the failure to give the necessary law in charge on the right of the defendant not to retreat before utilizing self-defense force which is likely to cause death or great bodily harm was clearly harmful and erroneous as a matter of law because it failed to provide the jury with proper guidelines for determining the guilt or innocence of the defendant. We can assert this previous rule without question, because this court could not assess the effect of this allegation of error without stating and discussing the law on the right to assert self-defense without retreating. If an appellate court must research and find and discuss the proper charge as to this issue, a fortiori a jury should be charged as to that same issue which was necessary before they could arrive at a proper decision on the sole defense.
I am authorized to state that Chief Judge Shulman and Judge Birdsong join me in this dissent.